FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE GUADALUPE RUANO-                            No. 13-74488
RODRIGUEZ,
                                                 Agency No. A042-215-351
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jose Guadalupe Ruano-Rodriguez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision finding him removable and denying

his applications for cancellation of removal, asylum, withholding of removal, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. Although 8 U.S.C. § 1252(a)(2)(C) bars jurisdiction

over final orders of removal when an alien has been convicted of an aggravated

felony, § 1252(a)(2)(D) permits our review of questions of law. Perez-Palafox v.

Holder, 744 F.3d 1138, 1144 (9th Cir. 2014). We review de novo questions of

law, Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012), and review for

substantial evidence the denial of CAT relief. Silaya v. Mukasey, 524 F.3d 1066,

1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for review.

      Ruano-Rodriguez’s conviction under California Health & Safety Code

§ 11351.5 is categorically an aggravated felony for illicit trafficking in a controlled

substance as defined by 8 U.S.C. § 1101(a)(43)(B) that renders him removable

under 8 U.S.C. § 1227(a)(2)(A)(iii). See United States v. Morales-Perez, 467 F.3d
1219, 1223 (9th Cir. 2006) (holding that a § 11351.5 conviction categorically

qualifies as a drug trafficking offense under the Sentencing Guidelines); Rendon v.

Mukasey, 520 F.3d 967, 976 (9th Cir. 2008) (“[P]ossession of a controlled

substance with the intent to sell contains a trafficking element and is an aggravated

felony.”).

       Contrary to Ruano-Rodriguez’s contentions, the BIA did not find that his

conviction was a per se particularly serious crime that rendered him ineligible for


                                           2                                     13-74488
withholding of removal. The BIA applied the correct presumption in Matter of

Y-L-, 23 I. & N. Dec. 270 (A.G. 2002), to determine that his conviction constituted

a particularly serious crime. We lack further jurisdiction over Ruano-Rodriguez’s

withholding of removal claim. See 8 U.S.C. § 1252(a)(2)(C) (barring jurisdiction

over final orders of removal when an alien has been convicted of an aggravated

felony).

      Substantial evidence supports the agency’s denial of CAT relief on the

ground that Ruano failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     13-74488